Citation Nr: 0938294	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination 
Service from February 1943 to February 1946 and in the 
Special Philippine Scout from February 1946 to January 1949.  
The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and February 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

In August 2006, the appellant submitted a VA Form 21-534, 
which includes claims for DIC and accrued benefits.  In view 
of the above, the Board finds that the record raises a clear 
claim for accrued benefits, which is referred to the RO for 
initial adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Philippine Guerilla and 
Combination Service from February 1943 to February 1946 and 
in the Special Philippine Scout from February 1946 to January 
1949.

2.  The Veteran died in July 2006.  Of record is a 
certificate of death listing the immediate cause of the 
Veteran's death as acute respiratory failure secondary to 
pneumonia, severe risk to consider aspiration.  An antecedent 
cause included in the death certificate was secondary, 
respiratory acidosis and an underlying cause was sepsis.  
Other significant conditions contributing to death but not 
resulting in the underlying cause was multiple myeloma.

3.  At the time of the Veteran's death, service connection 
was in effect for the following disabilities: residuals of a 
gunshot wound (through and through) of the right thigh, 
involving muscle groups XIV and XV and residuals of a gunshot 
wound of the left thigh, involving muscle groups XV and XVI.

4.  The cause of the Veteran's death, acute respiratory 
failure secondary to pneumonia, did not have onset during 
active service, and is not otherwise etiologically related to 
the Veteran's active service.

5.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

6.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death; 
the Veteran's total evaluation was not continuously in effect 
from the date of separation from service; the Veteran was not 
a former prisoner of war (POW); nor would the Veteran have 
received a total disability rating for 10 years or 
continuously from discharge from service but for clear and 
unmistakable error on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3 
(2009).

2.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.312 (2009).

3.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice connected death pension

The law authorizes the payment of nonservice-connected 
disability pension to a Veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each Veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled  
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a Veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is  
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to  
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
U.S. Armed Forces of the Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107.

As noted above, the Veteran served in the Philippine Guerilla 
and Combination Service from February 1943 to February 1946 
and in the Special Philippine Scout from February 1946 to 
January 1949.  The service department's determination is 
binding on VA for  purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The Board finds that the appellant is not eligible 
for death pension  benefits.

The appellant has not submitted any information contrary to 
that provided to and used by the service department in its 
verification of the Veteran's service.  In addition, the 
Board notes that the official documents do not indicate, and 
the appellant has not contended, that the decedent had any 
service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38  
C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for Veteran's cause of death

Dependency and Indemnity Compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

Certain chronic diseases, including multiple myeloma, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2009); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2009).

At the time of the Veteran's death, service connection was in 
effect for the following disabilities: residuals of a gunshot 
wound (through and through) of the right thigh, involving 
muscle groups XIV and XV and residuals of a gunshot wound of 
the left thigh, involving muscle groups XV and XVI.  He also 
had a total disability rating due to individual 
unemployability at the time of his death.

These disabilities are not listed as a cause of his death and 
no evidence of record provides any indication that his 
service-connected disabilities either caused his death or 
contributed to his death.

The Board finds that the post-service treatment records, as a 
whole, provide evidence against this claim, outweighing the 
statements of the appellant. 

Moreover, the preponderance of evidence is against a finding 
that the conditions that caused his death had onset during 
service or were otherwise related to his service, including 
his service-connected disabilities.

Service treatment records make no mention of lung or 
respiratory related symptoms or treatment.  A January 1949 
report of medical examination upon separation did not 
indicate any abnormalities with respect to the Veteran's 
respiratory system.  

These service treatment records provide evidence against the 
appellant's claim because they show that the Veteran did not 
have any respiratory problems or injury during service.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for the cause of the Veteran's 
death, and the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

DIC benefits under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse or children of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or Veteran is a former POW.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22(c).

At the time of his death in July 2006, the Veteran was in 
receipt of a total disability rating based on individual 
unemployability.  The total disability rating was in effect 
from September 12, 1996 until his death on July 16, 2006, but 
at no other times.  This period is approximately 9 years and 
10 months of total disability rating.  Therefore, a total 
rating had not been in place 10 or more years immediately 
preceding death or for at least 5 years from the date of the 
Veteran's separation from service.  

There also is no indication in the record, nor does the 
appellant contend, that there is any clear and unmistakable 
error on the part of VA that but for the error would have 
resulted in the total disability rating being in effect for 
10 years prior to death or continuously since service.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in March 2006, September 2006, September 2007, and May 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

A medical opinion in this case is not warranted as both 
service and post-service medical evidence provides evidence 
against this claim, failing to indicate a connection between 
service and death.  The appellant's own belief in such a 
connection is outweighed by these records.  The certificate 
of death provides particularly negative evidence against this 
claim.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


